DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Status of Claims
Claims 1-5, 7-17, and 19-26 are currently pending and have been examined.  



Allowable Subject Matter
	Claims 1-5, 7-17, and 19-26 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James L. Katz on 5/25/22, followed by an email from Mr. James L. Katz on 5/25/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
 (Currently Amended) A system comprising:	a plurality of hardware match engines;	a processor coupled with each of the plurality of hardware match engines, the processor coupled with a memory which stores computer executable instructions which, when executed by the processor, cause the processor to:		receive data from the plurality of hardware match engines indicative of whether any of the plurality of hardware match engines was unable to fully satisfy an incoming order received thereby for a transaction of at least one financial instrument, and when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, attempt to identify any unsatisfied orders, at least one of which was received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines wherein a transaction therebetween would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders; and		generate, when the incoming order together with the identified unsatisfied orders, if the transaction therebetween for the financial instruments thereof were to be completed, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for, each of which processes the synthetic order in a same manner as an incoming order.
(Currently Amended) A system comprising:	a plurality of hardware match engines;	a processor coupled with a memory comprising computer executable instructions which, when executed by the processor, cause the processor to implement an implicator coupled with each of the plurality of hardware match engines and operative to receive data therefrom indicative of whether any of the plurality of hardware match engines was unable to fully match an incoming order received thereby for a transaction of at least one financial instrument, and when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, attempt to identify any unsatisfied orders, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines, at least one of the identified unsatisfied orders having been received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received, wherein a transaction there between would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders and attempt to identify and include in the set, for any residual of any identified unsatisfied orders not at least partially satisfied by the residual of the incoming order, another previously received but unsatisfied order, such that the incoming order together with the identified unsatisfied orders, if the transactions were completed there between, includes no fully unsatisfied orders; and	wherein the computer executable instructions are further executable by the processor to cause the processor to implement an order generator coupled with the implicator and operative to, when the incoming order together with the identified unsatisfied orders, if the transaction therebetween were completed, include no fully unsatisfied orders, generate, for each financial instrument of the incoming order and the identified unsatisfied orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the identified unsatisfied orders, and submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the counter order is for, each of which processes the synthetic order in a same manner as an incoming order.
(Previously Presented) The system of claim 2 wherein the financial instrument of the incoming order and/or identified unsatisfied orders comprises one or more component instruments.
(Previously Presented) The system of claim 2 wherein the financial instrument of the incoming order and/or identified unsatisfied orders comprise one of a futures contract, an option contract, a spread contract, or combinations thereof.
(Original) The system of claim 2 wherein the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price.
(Canceled)
(Original) The system of claim 2 wherein the order generator is further operative to submit each synthetic order to the match engine associated with the financial instrument thereof.
(Previously Presented) The system of claim 7 wherein the match event data is further communicated to a plurality of market participants, the implicator being operative to attempt to identify the unsatisfied orders, generate the set of synthetic orders and submit each synthetic order to the match engine associated with the financial instrument thereof, prior to receipt by the associated match engine of an order generated by any one of the plurality of market participants response to the receipt of the data indicative of whether any of the plurality of hardware match engines was unable to fully match an incoming order received thereby.
(Original) The system of claim 2 wherein the order generator is further operative to, when the incoming order together with the identified unsatisfied orders, if the transactions for the residuals of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, cause the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order.
(Original) The system of claim 2 further comprising a memory coupled with the implicator and operative to store data indicative of the received match event data received from each match engine, the implicator being further operative to access the memory to facilitate the attempt to identify the set of previously received but unsatisfied orders.
(Original) The system of claim 2 wherein the implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm.
(Previously Presented) The system of claim 2 wherein, upon the identification by the implicator of more than one unsatisfied order, the implicator is further operative to select a subset of the more than one unsatisfied orders for further generation of synthetic orders from among a plurality of subsets having different combinations of the more than one unsatisfied orders.
(Previously Presented) The system of claim 12 wherein the implicator is further operative to select the subset with the least number of unsatisfied orders therein. 
(Currently Amended) A computer implemented method comprising:	providing a plurality of hardware match engines operative to attempt to match incoming orders;	receiving, by a processor coupled with the plurality of hardware match engines, data therefrom indicative of whether any of the plurality of hardware match engines was unable to fully match an incoming order for a transaction of at least one financial instrument, and, based thereon, attempting to identify any unsatisfied orders, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines wherein a transaction between the incoming order and the identified unsatisfied orders would result in no fully unsatisfied orders, at least one of the identified unsatisfied orders having been received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received; and	generating, by the processor, when the incoming order together with the identified unsatisfied orders would result in no fully unsatisfied orders, for each of the incoming order and the identified unsatisfied orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the identified unsatisfied orders, and submitting each synthetic counter order to the hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the counter order is for, each of which processes the synthetic order in a same manner as an incoming order.
(Previously Presented) The method of claim 14 wherein the financial instrument of the incoming order and/or identified unsatisfied orders comprises at least one component.
(Previously Presented) The method of claim 14 wherein the financial instrument of the incoming order and/or identified unsatisfied orders comprise one of a futures contract, an option contract, a spread contract, or combinations thereof.
(Original) The method of claim 14 wherein the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price.
(Canceled) 
(Original) The method of claim 14 further comprising submitting each synthetic order to the match engine associated with the financial instrument thereof.
(Previously Presented) The method of claim 19 wherein the match event data is further communicated to a plurality of market participants, the method further comprising attempting to identify the unsatisfied orders, generate the set of synthetic orders and submitting each synthetic order to the match engine associated with the financial instrument thereof, prior to receipt by the associated match engine of an order generated by any one of the plurality of market participants response to the receipt of the data indicative of whether any of the plurality of hardware match engines was unable to fully match an incoming order received thereby.
(Original) The method of claim 14 further comprising causing, when the incoming order together with the identified unsatisfied orders, if the transactions for the residuals of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order.
(Original) The method of claim 14 further comprising storing data indicative of the received match event data received from each match engine, and accessing the memory to facilitate the attempt to identify the set of previously received but unsatisfied orders.
(Original) The method of claim 14 further comprising attempting to identify unsatisfied orders based on an implied matching algorithm.
(Previously Presented) The method of claim 14 further comprises selecting, upon the identification by the implicator of more than one unsatisfied order, a subset of the more than one unsatisfied orders for further generation of synthetic orders from among a plurality of subsets having different combinations of the more than one unsatisfied orders.
(Original) The method of claim 24 wherein the selecting further comprises selecting the subset of the more than one unsatisfied orders containing the least number of unsatisfied orders. 
(Currently Amended) A system comprising:	a plurality of hardware match engine means for matching an incoming order;	a processor and a memory coupled therewith, the processor coupled with each of the plurality of hardware match engines, the memory comprising computer executable instruction which cause the processor to:		receive data indicative of whether any of the plurality of hardware match engine means was unable to fully match an incoming order for a transaction of at least one financial instrument;		attempt to identify, when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, unsatisfied orders, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines wherein, for any residual of the incoming order, an unsatisfied order and further attempt to identify, for any residual of any of the unsatisfied orders not at least partially satisfied by the residual of the incoming order, another unsatisfied order, such that a transaction between the incoming order and the unsatisfied orders would, if completed there between, include no fully unsatisfied orders, at least one of the identified unsatisfied orders having been received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received; and		generate, when the incoming order together with the identified unsatisfied orders would result in no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the identified unsatisfied orders, and submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied orders for which the counter order is for, each of which processes the synthetic order in a same manner as an incoming order.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and the PTAB decision on the parent application.  The instant invention is a continuation of application 16408022, which was a continuation of application 14074668.  14074668 was decided by the PTAB as being allowable for having met the 35 USC 101 patentability requirement and overcome the prior art under 35 USC 102 and 103.  See Appeal No. 2017-009688.  Regarding the PTAB determination in 14074668, PTAB held that the claims met the 35 USC 101 patentability requirement because the “claimed invention imposes meaningful limits” on a trade matching system.  The Board found that “the claimed invention purports to solve a technical problem with electronic trading-system architectures” and that “appellants' invention is not a mere automation of a known process on a generic computer”.  Essentially, the Board concluded that “the claimed improvement allows electronic trading systems to match unsatisfied orders across multiple hardware match engines by creating synthetic counter orders.” See Appeal No. 2017-009688.  Similarly the current application’s system contain elements of “a plurality of hardware match engines… submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for, each of which processes the synthetic order in a same manner as an incoming order.”  Because the claims in this instance are substantially similar to the 14074668 claims, the PTAB’s determination is also applicable to this continuation application.  
As recited in the claims, claim contains the specific elements of 
“a plurality of hardware match engines; a processor coupled with each of the plurality of hardware match engines, the processor coupled with a memory which stores computer executable instructions which, when executed by the processor, cause the processor to: receive data from the plurality of hardware match engines indicative of whether any of the plurality of hardware match engines was unable to fully satisfy an incoming order received thereby for a transaction of at least one financial instrument, and when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, attempt to identify any unsatisfied orders, at least one of which was received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines wherein a transaction therebetween would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders; and generate, when the incoming order together with the identified unsatisfied orders, if the transaction therebetween for the financial instruments thereof were to be completed, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for, each of which processes the synthetic order in a same manner as an incoming order.”
As such, the rejection under 35 U.S.C. 101 is withdrawn.  

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“a plurality of hardware match engines; a processor coupled with each of the plurality of hardware match engines, the processor coupled with a memory which stores computer executable instructions which, when executed by the processor, cause the processor to: receive data from the plurality of hardware match engines indicative of whether any of the plurality of hardware match engines was unable to fully satisfy an incoming order received thereby for a transaction of at least one financial instrument, and when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, attempt to identify any unsatisfied orders, at least one of which was received by a match engine different from the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received, each comprising a transaction for at least one financial instrument, received by any other of the plurality of match engines wherein a transaction therebetween would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders; and generate, when the incoming order together with the identified unsatisfied orders, if the transaction therebetween for the financial instruments thereof were to be completed, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders operative to be processed by a hardware match engine in a same manner as an incoming order thereto, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and submit each synthetic counter order to the particular and/or other hardware match engines of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for, each of which processes the synthetic order in a same manner as an incoming order”, limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Siddall (20110313905) teaches a financial trading related system that can account for unmatched orders.  However, Siddall does not teach or suggest (in combination with the other claims’ elements) specific trading process of receiving data on whether order was fully satisfied, matching (using another unmatched order) for any part of the unsatisfied order, then generating synthetic counter orders for whatever left unmatched, and then submitting each synthetic counter order to match engine that sent in the unsatisfied order, where the match engine that received the unsatisfied orders is different from “the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received”.   Shetty (20060106707) teaches the creation of a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.  O'Callahan (20060253354) teaches increasing trade execution efficiency by utilizing multiple trade engines.   Overdahl, James (Implied Matching Functionality in Futures Market, https://www.nera.com/content/dam/nera/publications/archive2/PUB_FuturesIndustry_1111.pdf, Nov 2011) teaches financial system that enables liquidity to encourage two-sided markets in thinly-traded contracts that have few available bids or offers. Siddall, Shetty, O'Callahan and Overdahl – alone or in combination – do not disclose the disclosed claims’ elements which includes the specific trading step of receiving and matching data on order, and generating synthetic counter orders for unmatched orders, where the match engine that received the unsatisfied orders is different from “the match engine from which the data indicative of that match engine being unable to fully satisfy the incoming order was received”.  Therefore the claims are deemed allowable.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Holmes (20080010183) teaches electronic trading system.
Biase (20090012892) teaches financial product futures and system and method for trading such futures.
Shalen (20100153254) teaches system and method for creating and trading a digital derivative investment instrument.
Robinson (20120047062) teaches exchange traded instruments directed to managing risk.
Sulavka (20110246351) teaches trading system.
Jackson (20060036531) teaches short-term option trading system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698